COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      James Eric Higginbotham v. The State of Texas

Appellate case number:    01-12-00547-CR

Trial court case number: 1773747

Trial court:              County Criminal Court at Law No. 3 of Harris County

        In order to properly withdraw from representing a party in this Court, an attorney must
file a motion that complies with the requirements of Texas Rule of Appellate Procedure 6.5,
including delivering the motion to the party either in person or by both certified and first-class
mail to the party’s last known address. See TEX. R. APP. P. 6.5(b), (d). The “Notice of
Substitution of Counsel” filed on May 6, 2013 in this appeal does not indicate that the
withdrawing attorney complied with this requirement of Rule 6.5. Accordingly, we STRIKE the
notice and the “Unopposed Motion for Continuance of Time to File Appellant’s Brief” filed by
Gene Tausk, without prejudice to refiling if a compliant motion to withdraw and substitute is
filed and granted.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: May 7, 2013